Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael Ruth appeals the district court’s order granting summary judgment to the Defendants in his civil action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Ruth v. City of Creedmoor, No. 5:13-cv-00862-BR, 2015 WL 3964797 (E.D.N.C. June 30, 2015). We grant leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.